DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 12/28/20.
	Claims 1-11, 18, and 20-24 have been canceled.
	Claims 12-17, and 19 have been amended.
	Claims 25-36 are new.
	Therefore, claims 12-17, 19, and 25-36 are currently pending and have been examined.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-17, 19, and 25-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural 
Independent claims 12, 25, and 32, in part, describe a method comprising:  searching streaming data based on a user-supplied keyword or topic, identifying social media messages based on the keyword or topic, identifying metrics associated with the social media messages, providing the metrics to a scheduler, and displaying ads/creative images in response to receiving the metrics.  As such, the invention is directed to various ineligible abstract ideas, such as: collecting data, analyzing the data, and providing results of the data collection and analysis; distributing targeted information; tailoring content based on information about users; and presentation of advertisements.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: receiving a user input; storing rules for displaying the creative images; storing rules for associating keywords with creative images; and storing ad images. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
technical elements including a “processor” for executing the method, an “API” for accessing data, a “scheduler” for controlling the ads displayed on a sign, a “digital sign” for displaying content, a “user interface” for receiving user input, a “URL” to identify a digital sign, and a “memory” for storing executable instructions. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. the internet). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, 
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.

Therefore, claims 12-17, 19, and 25-36 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19 are rejected under 35 USC 103 as being unpatentable over Stokes (20150112814) in view of Poornachandran (20140222578), and in further view of Moreau (20160140627) and Kandregula (9218610).
Claim 12:  Stokes discloses a system comprising:
A processor and a memory coupled to a processor and storing instructions that, when executed by the processor, cause the system to perform operations (Fig. 1) comprising:

Searching real-time streaming data to identify social media messages based on the user-specified keyword or topic, wherein part of the metadata corresponds to the social media messages (Fig. 4; Paragraph 15);
Identifying metrics form the identified social media messages, wherein the metrics are based on corresponding metadata (Fig. 4; Paragraphs 8, 10-11, and 14-16);
Identifying creative images associated with the keyword or topic (Fig. 4; Paragraphs 14-16 and 23); and 
Displaying the creative images based on the metrics for the social media messages (Fig. 4; Paragraphs 22-23).
Stokes fails to explicitly disclose a system comprising a scheduler configured to control a digital sign based on metrics, a digital sign with an identifier, receiving a user input specifying an identifier corresponding to a digital sign, or displaying content based on user selections on the digital sign.
Poornachandran, however, discloses a system comprising a scheduler that controls a digital sign based on various data (Fig. 1; Paragraphs 37-38. The scheduler is referred to as a “digital sign management module,” which controls the content that is displayed on digital sign based on various data.); digital signs with designated identifiers (Paragraphs 23, 28, 37, and 55), user selection of a digital sign on which to display content based on the digital sign identifier (Paragraphs 12, 20, 31, 46, and 82), and displaying content on the digital sign selected by the user (Fig. 3; Paragraphs 31 and 48).

Stokes also fails to explicitly disclose a system comprising APIs usable by a processor to access real-time streaming data from online social networks, wherein the content includes social media messages.
Moreau, however, discloses a system in which APIs are used to access content from various social media sites (Paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the API feature of Moreau with the system of Stokes and Poornachandran.  One would have been motivated to do this in order provide a convenient interface to search for (and identify) social media content online.
Finally, Stokes also fails to explicitly disclose a system in which the identifier corresponding to the digital sign comprises a URL.
Kandregula, however, discloses a system in which digital sign identifiers comprises a URL.  (Figs. 1 and 6; Column 8, Lines 24-60. The billboard sign is identified by a QR code, which comprises a URL.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the URL identifier of Kandregula with the digital sign curation system of Stokes/Poornachandran/Moreau.  One would have been motivated 
Claim 13:  Stokes discloses a system wherein the user input further includes a parameter to control the identifying of the metrics and the creative images (Fig. 4; Paragraphs 14-16).
Claim 14:  Stokes discloses a system wherein the user input includes time period in which the searching occurs (Paragraph 15).
Claim 15:  Stokes discloses a system wherein the user input contains a filtering criterion, and wherein the metrics are based on the parameter indicating the filter criterion (Paragraphs 14-16).
Claim 16:  Stokes discloses those limitations cited above, but fails to explicitly describe a system wherein the filter parameter specifies a demographic or geographic location, and wherein the metrics coincide with the demographic or geographic location.
Poornachandran, however, discloses a method in which the parameters specify a demographic or geographic location (Paragraphs 42 and 46).
The rationale for combining Poornachandran with Stokes is articulated above and incorporated herein.
Claim 17:  Stokes discloses those limitations cited above, but fails to explicitly describe a system wherein the user input specifies an operation period in which the creative images are only displayed on the digital sign during the operation time period, or wherein the scheduler is configured to display the images on the sign during the time period.

The rationale for combining Poornachandran with Stokes is articulated above and incorporated herein.
Claim 19:  As noted above, Stokes discloses a system in which promotional data is presented with the creative images (Fig. 4; Paragraph 23), but fails to specify that it’s displayed on a digital sign controlled by a scheduler.
Poornachandran, however, discloses a method in which the content is displayed on a digital sign.  (Fig. 3; Paragraphs 31 and 48) that is controlled by a scheduler (Fig. 2; Paragraphs 37-38. A digital sign management module).
The rationale for combining Poornachandran with Stokes is articulated above and incorporated herein.
Claims 25-27 and 31 are rejected under 35 USC 103 as being unpatentable over Stokes (20150112814) in view of Poornachandran (20140222578).
Claim 25:  Stokes discloses a system comprising a processor and a memory coupled to the processor and storing instructions (Fig. 1) that, when executed by the processor, cause the system to perform operations comprising:
Storing rules specifying conditions for displaying creative images based on social media metrics (Fig. 1; Paragraphs 23, 27, and 29);

Displaying the creative images based on the social media metrics (Fig. 1; Paragraphs 22-23).
Stokes fails to explicitly disclose a system comprises a scheduler configured to control one or more digital signs based on metrics, providing social media metrics to a scheduler, or wherein the scheduler displays creative content associated with the identified social media messages on the digital sign in response to receiving said metrics.
Poornachandran, however, discloses a scheduler that is configured to control one or more digital signs based on various data, and in which the scheduler displays content associated with the various data (Fig. 1; Paragraphs 37-38.  The digital sign is controlled by a digital sign management module.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the social media metrics data of Stokes with the digital sign curation system of Poornachandran.  One would have been motivated to do this in order to develop targeted ads based on data encountered on various social media sites.
Claim 26:  Stokes discloses a system wherein the rules identify a topic, and in which the social media messages are associated with a particular topic (Fig. 4; Paragraphs 15 and 23).
Claim 27:  Stokes discloses a system for identifying content based on a time period, and identifying social media content based on time periods.  (Paragraphs 10 and 15-16).
Claim 31:  Stokes discloses a system in which the rules identify promotional data to display along with the creative images.  (Paragraph 23).
Claims 28-29 are rejected under 35 USC 103 as being unpatentable over Stokes/Poornachandran in view of Sheppard (20150067075).
Claim 28:  The Stokes/Poornachandran combination discloses those limitations cited above, but fails to explicitly disclose a method in which the rules include filters for identifying a demographic, identifying content based on the demographic, or identifying social media messages with metrics satisfying the condition.
Sheppard, however, discloses a system for filtering content by demographics, identifying content based on the demographic, and identifying social media content with metrics satisfying the condition.  (Paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the demographic filter of Sheppard with the digital sign curation system of Stokes/Poornachandran.  One would have been motivated to do this in order to target ads to people of a particular age, sex, socioeconomic status, or geographical vicinity.
Claim 29:  Stokes discloses a system wherein the rules include time periods for displaying creative images.  (Paragraphs 10 and 15-16).
Claim 30 is rejected under 35 USC 103 as being unpatentable over Stokes/Poornachandran in view of Kandregula (9218610). 
The Stokes/Poornachandran combination discloses those limitations cited above, but fails to explicitly describe a system wherein the rules include URLs identifying the digital signs for displaying the images.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the URL identifier of Kandregula with the digital sign curation system of Stokes/Poornachandran.  One would have been motivated to do this in order to maintain a simple and convenient means for selecting a particular digital sign.
Claim 32 is rejected under 35 USC 103 as being unpatentable over Poornachandran (20140222578) in view of Smith (8655938), and in further view of Kaneko (20160088362).
Poornachandran discloses a method for providing a scheduler configured to control one or more digital signs based on various data and displaying images on the one or more digital signs in response to receiving said data.  (Fig. 1; Paragraphs 37-38).
Poornachandran fails to explicitly disclose a method for storing a set of rules associating keywords with ad images, identifying social media metrics for social media including keywords, or providing the identified social media metrics to the system.
Smith, however, discloses a method for associating keywords with ad images (Col. 17, Lines 14-27 and 42-52); identifying social media metrics for social media including keywords (Col. 16, Lines 38-48; Col. 18, Lines 27-44; Col. 20, Lines 20-33; Col. 21, Lines 54-63); and providing the social media metrics to the system (Fig. 3 #325).

Finally, neither Poornachandran nor Smith explicitly disclose a method for storing a set of ad images.
Kaneko, however, discloses a method for storing a set of ad images to be presented via a targeted advertising system.  (Paragraph 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the ad image storage of Kaneko with the ad display system of Poornachandran and Smith.  One would have been motivated to do this in order to have the ads in a single convenient place for analysis.
Paragraphs 33-36 are rejected under 35 USC 103 as being unpatentable over Poornachandran/Smith/Kaneko in view of Official Notice.
As noted above, Smith discloses a method for identifying social media metrics associated with a keyword (Col. 16, Lines 38-48; Col. 18, Lines 27-44; Col. 20, Lines 20-33; Col. 21, Lines 54-63) and identifying and displaying images associated with the highest metrics (Col. 15, Line 68 – Col. 16, Line 17; Col. 16, Lines 33-67).  
The Poornachandran/Smith/Kaneko combination fails to explicitly disclose a method in which the images comprise different versions of the same product, different products of the same manufacturer, different actors in a movie, or images of a product used in combination with different items. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these image descriptors with the system of Poornachandran/Smith/Kaneko.  One would have motivated to do this in order to provide a variety of targeted ads to users based on their discerned interests on social media.
Furthermore, the content of the aforementioned images represents non-functional descriptive material, and does not have any bearing on the functionality of the process.  As such, the descriptive nature of the ad images is afforded little to no patentable weight.
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
	Specifically, Applicant argues that the claims are eligible because the signs are controlled based on metrics, and thus allegedly represent an improvement to the “technologies of digital signals and online social networks.”  Examiner disagrees.
To the contrary, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  The invention is directed to displaying relevant images on a sign as a 
Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Finally, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on Elec. Power Grp., 830 F.3d at 1354.
For at least these reasons, the rejection under 35 USC 101 is sustained.
Applicant’s arguments regarding the previous rejections under 35 USC 103 are rendered moot in view of the new grounds of rejection cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681